DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 10/20/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simpson (2952951).
	Simpson discloses a method, comprising:
	Re claim 1:

forming a first area (area with potions 22, i.e., col. 3:14-16) of the substantially planar cutting face to have a first average surface roughness (non-abrasive); and
forming a second area (area with portions 20, i.e., col. 3:14-16) of the substantially planar cutting face to have a second average surface roughness (portions 20 separated by non-abrasive portions 22 – portions 20 are abrasive) greater than the first average surface roughness (non-abrasive), the second area comprising two or more portions (multiple portions 20) separated by the first area (i.e., figs. 1 and 6); 
further comprising forming the two or more portions of the second area within a first semicircular half A (see attached figure below) of the substantially planar cutting face, and forming the first area of the substantially planar cutting face within the first semicircular A half of the substantially planar cutting face, wherein a second semicircular B half of the substantially planar cutting face is different from the first semicircular A half of the substantially planar cutting face (i.e., length of 22A in the first semicircular A is longer than length of 22B in the second semicircular half B).

    PNG
    media_image1.png
    748
    880
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson
Simson discloses the first and second area of the cutting face with respective surface roughness but is silent on the first area of the cutting face to have a surface roughness of about 0.1 to about 2 microinches and the second area of the cutting face to have a surface roughness of about 10 to about 400 microinches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first area of the cutting face to have a surface roughness of about 0.1 to about 2 microinches and the second area of the cutting face to have a surface roughness of about 10 to about 400 microinches, for a predictable performance of cutting element, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson in view of Scott et al. (20120132468).
Simpson is silent on laser etching. However, laser etching is well known in the art. Scott et al. teaches in laser etching used in surface 155 of cutting element 220 (i.e., fig. 3, pgh. 32:15-18, laser etching). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try method of Simpson, with laser etching, as taught by Scott et al. for a predictable performance of cutting element.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676